Exhibit 10.3
 
NISSAN-INFINITI LT,
as Titling Trust,
NILT TRUST,
as Grantor and UTI Beneficiary,
and
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Servicer,
 

2011-B SUBI
SERVICING SUPPLEMENT
Dated as of September 28, 2011
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE SEVEN
  DEFINITIONS     1  
 
           
Section 7.01
  Definitions     1  
 
           
Section 7.02
  Interpretative Provisions     2  
 
           
ARTICLE EIGHT
  SERVICING OF THE 2011-B LEASES AND 2011-B VEHICLES     2  
 
           
Section 8.01
  Identification of 2011-B Leases and 2011-B Vehicles; Securitization Value    
2  
 
           
Section 8.02
  Reallocation and Repurchase of 2011-B Leases and 2011-B Vehicles; Purchase of
Matured Vehicles; Lease Pull-Forwards     2  
 
           
Section 8.03
  Collections and Payment Date Advance Reimbursement     4  
 
           
Section 8.04
  Net Deposits     6  
 
           
Section 8.05
  Servicing Compensation     6  
 
           
Section 8.06
  Advances     6  
 
           
Section 8.07
  Third Party Claims     7  
 
           
Section 8.08
  Contingent and Excess Liability Insurance Policy     7  
 
           
Section 8.09
  Reporting by the Servicer; Delivery of Certain Documentation     8  
 
           
Section 8.10
  Accountants’ Attestation     8  
 
           
Section 8.11
  Servicer’s Assessment Report; Annual Servicer’s Compliance Statement;
Officer’s Certificate; Administrative Agent Compensation     8  
 
           
Section 8.12
  Servicer Defaults; Termination of Servicer     9  
 
           
Section 8.13
  Servicer Representations and Warranties     11  
 
           
Section 8.14
  Compliance with Regulation AB     11  
 
           
Section 8.15
  Currency Swap Agreement     11  
 
           
Section 8.16
  Possession of Lease Documents     12  
 
           
ARTICLE NINE
  MISCELLANEOUS     12  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 9.01
  Termination of Servicing Supplement     12  
 
           
Section 9.02
  Governing Law     12  
 
           
Section 9.03
  Amendment     12  
 
           
Section 9.04
  Relationship of this 2011-B Servicing Supplement to Other Trust Documents    
14  
 
           
Section 9.05
  Binding Effect     14  
 
           
Section 9.06
  Table of Contents and Headings     14  
 
           
Section 9.07
  Counterparts     14  
 
           
Section 9.08
  Further Assurances     14  
 
           
Section 9.09
  Third-Party Beneficiaries     14  
 
           
Section 9.10
  No Waiver; Cumulative Remedies     14  
 
           
Section 9.11
  No Petition     15  
 
           
Section 9.12
  No Recourse     15  
 
           
Section 9.13
  Notices     15  

EXHIBIT

         
Exhibit A – Form of Settlement Statement
    A-1  
Exhibit B – Form of Annual ERISA Certification
    B-1  

SCHEDULE
Schedule A — Regulation AB Representations, Warranties and Covenants

ii



--------------------------------------------------------------------------------



 



2011-B SUBI SERVICING SUPPLEMENT
     This 2011-B SUBI Servicing Supplement, dated as of September 28, 2011 (as
amended, supplemented or otherwise modified, this “2011-B Servicing
Supplement”), is among Nissan-Infiniti LT, a Delaware statutory trust (the
“Titling Trust”), NILT Trust, a Delaware statutory trust, as grantor and initial
beneficiary of the Titling Trust (in such capacities, the “Grantor” and the “UTI
Beneficiary,” respectively), and Nissan Motor Acceptance Corporation, a
California corporation (“NMAC”), as servicer (the “Servicer”).
RECITALS
     A. The Grantor and the UTI Beneficiary, the Servicer, NILT, Inc., as
trustee of the Titling Trust (the “Titling Trustee”), Wilmington Trust Company,
a Delaware corporation with trust powers, as Delaware trustee (the “Delaware
Trustee”), and U.S. Bank National Association (“U.S. Bank”), as trust agent (the
“Trust Agent”), have entered into the Amended and Restated Trust and Servicing
Agreement, dated as of August 26, 1998 (the “Titling Trust Agreement”), pursuant
to which the Titling Trust was created to, among other things, take assignments
and conveyances of and hold in trust various assets (the “Trust Assets”);
     B. The parties hereto have entered into the Servicing Agreement, dated as
of March 1, 1999 as amended by the First Amendment to the Servicing Agreement,
dated as of January 3, 2001 (the “Basic Servicing Agreement” and, as
supplemented hereby, the “Servicing Agreement”), which provides for certain
servicing obligations with respect to the Trust Assets; and
     C. The parties acknowledge that in connection with the execution of the
2011-B SUBI Supplement to the Titling Trust Agreement, dated as of September 28,
2011 (the “2011-B SUBI Supplement”, and together with the Titling Trust
Agreement, the “SUBI Trust Agreement”), pursuant to which a special unit of
beneficial interest in the Titling Trust (the “2011-B SUBI”) will be created, it
is necessary and desirable to enter into a supplemental agreement to the Basic
Servicing Agreement providing for specific servicing obligations in connection
with the Trust Assets allocable to the 2011-B SUBI.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE SEVEN
DEFINITIONS
     Section 7.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the respective meanings ascribed thereto in the
Agreement of Definitions, dated as of September 28, 2011, by and among Nissan
Auto Lease Trust 2011-B, as issuer (the “Issuing Entity”), NILT Trust, as
Grantor and UTI Beneficiary, the Titling Trust, NMAC, in its individual
capacity, as Servicer and as administrative agent (in such capacity, the
“Administrative Agent”), Nissan Auto Leasing LLC II, a Delaware limited
liability company (“NALL II”), the Titling Trustee, the Delaware Trustee,
Wilmington Trust, National Association, as owner trustee (in
(NALT 2011-B SUBI Servicing Supplement)

 



--------------------------------------------------------------------------------



 



such capacity, the “Owner Trustee”), U.S. Bank, as Trust Agent, and U.S. Bank
National Association, as indenture trustee (in such capacity, the “Indenture
Trustee”).
     Section 7.02 Interpretative Provisions. For all purposes of this 2011-B
Servicing Supplement, except as otherwise expressly provided or unless the
context otherwise requires, (i) terms used herein include, as appropriate, all
genders and the plural as well as the singular, (ii) references to words such as
“herein,” “hereof” and the like shall refer to this 2011-B Servicing Supplement
as a whole and not to any particular part, Article or Section within this 2011-B
Servicing Supplement, (iii) references to an Article or Section such as
“Article Eight” or “Section 8.01” shall refer to the applicable Article or
Section of this 2011-B Servicing Supplement, (iv) the term “include” and all
variations thereof shall mean “include without limitation,” (v) the term “or”
shall include “and/or,” (vi) the term “proceeds” shall have the meaning ascribed
to such term in the UCC, (vii) references to Persons include their permitted
successors and assigns, (viii) references to agreements and other contractual
instruments include all subsequent amendments, amendments and restatements and
supplements thereto or changes therein entered into in accordance with their
respective terms and not prohibited by this 2011-B Servicing Supplement, except
that references to the SUBI Trust Agreement include only such items as related
to the 2011-B SUBI and the Titling Trust, (ix) references to laws include their
amendments and supplements, the rules and regulations thereunder and any
successors thereto, (x) references to this 2011-B Servicing Supplement include
all Exhibits hereto, (xi) the phrase “Titling Trustee on behalf of the Trust,”
or words of similar import, shall, to the extent required to effectuate the
appointment of any Co-Trustee pursuant to the Titling Trust Agreement, be deemed
to refer to the Trustee (or such Co-Trustee) on behalf of the Titling Trust, and
(xii) in the computation of a period of time from a specified date to a later
specified date, the word “from” shall mean “from and including” and the words
“to” and “until” shall mean “to but excluding.”
ARTICLE EIGHT
SERVICING OF THE 2011-B LEASES AND 2011-B VEHICLES
     Section 8.01 Identification of 2011-B Leases and 2011-B Vehicles;
Securitization Value. The Servicer hereby identifies as 2011-B SUBI Assets the
Leased Vehicles and the Leases relating to such Leased Vehicles more
particularly described in the Schedule of 2011-B Leases and 2011-B Vehicles
(respectively, the “2011-B Vehicles” and the “2011-B Leases”). The Servicer
shall calculate the Securitization Value for each 2011-B Lease as of the Cutoff
Date.
     Section 8.02 Reallocation and Repurchase of 2011-B Leases and 2011-B
Vehicles; Purchase of Matured Vehicles; Lease Pull-Forwards.
          (a) (i) If the Servicer grants a lease term extension of more than
6 months or an extension that extends the lease term beyond the Note Final
Scheduled Payment Date for the Class A-4 Notes, with respect to any 2011-B
Lease, the Servicer shall, on the related Deposit Date, (A) deposit or cause to
be deposited into the 2011-B SUBI Collection Account an amount equal to the
Repurchase Payment and (B) direct the Titling Trustee to either reallocate such
2011-B Lease and the related 2011-B Vehicle from the 2011-B SUBI to the UTI or
an Other SUBI or cause such 2011-B Lease and 2011-B Vehicle to be conveyed to
the Servicer; and (ii) if
(NALT 2011-B SUBI Servicing Supplement)

2



--------------------------------------------------------------------------------



 



a Lessee changes the domicile of or title to a 2011-B Vehicle and such change
would result in the Titling Trust doing business in a Restricted Jurisdiction,
the Servicer, on the related Deposit Date, (A) shall deposit or cause to be
deposited into the 2011-B SUBI Collection Account an amount equal to the
Repurchase Payment, and (B) shall direct the Titling Trustee to either
reallocate such 2011-B Lease and the related 2011-B Vehicle from the 2011-B SUBI
to an Other SUBI or the UTI or cause such 2011-B Lease and 2011-B Vehicle to be
conveyed to the Servicer.
          (b) The Servicer hereby makes to the other parties hereto and the
parties to the SUBI Trust Agreement the representations and warranties contained
in Section 2.06(a) of the Basic Servicing Agreement as to each 2011-B Lease and
2011-B Vehicle as of the Vehicle Representation Date. The Servicer also hereby
represents and warrants that (i) each 2011-B Lease is an 2011-B Eligible Lease,
and (ii) it used no adverse selection procedures in selecting any of the 2011-B
Leases or any of the 2011-B Vehicles for allocation to the 2011-B SUBI. Upon
discovery by the Titling Trustee, the Servicer, the Owner Trustee, the Indenture
Trustee or the Depositor that any representation or warranty in this
Section 8.02(b) was incorrect as of the Cutoff Date in a manner that materially
adversely affects the interest of the Issuing Entity in the related 2011-B Lease
or 2011-B Vehicle, the entity discovering such incorrectness (if other than the
Servicer) shall give prompt written notice to the Servicer. If the Servicer does
not cure in all material respects the circumstance or condition with respect to
which the representation or warranty was incorrect as of the Cutoff Date prior
to the end of the Collection Period which includes the 60th day (or, if the
Servicer elects, an earlier date) after the date that the Servicer discovers
such incorrectness (whether pursuant to such notice or otherwise), then the
Servicer shall (i) deposit (or cause to be deposited) into the 2011-B SUBI
Collection Account an amount equal to the Repurchase Payment on the Deposit Date
following the end of such Collection Period, and (ii) direct the Titling Trustee
to either reallocate such 2011-B Lease and the related 2011-B Vehicle from the
2011-B SUBI to an Other SUBI or the UTI or cause such 2011-B Lease and 2011-B
Vehicle to be conveyed to the Servicer on the Deposit Date.
          (c) Immediately prior to the sale or disposition of a Matured Vehicle
or a Defaulted Vehicle, the Servicer may reallocate such Matured Vehicle or
Defaulted Vehicle from the 2011-B SUBI to the UTI for purposes of implementing
NMAC’s like kind exchange program. In connection with such reallocation, NILT
Trust, as the UTI Beneficiary, will cause to be deposited into the 2011-B SUBI
Collection Account the Reallocation Payments no later than two Business Days
after such reallocation, or, if the Monthly Remittance Condition is met, the
Servicer shall be permitted to retain the Reallocation Payments received during
a Collection Period until such amounts are required to be disbursed as set forth
in Section 8.03(c). Upon receipt of the Reallocation Payments, the 2011-B SUBI
shall have no claim against or interest in such Matured or Defaulted Vehicle.
          (d) In connection with the purchase by the Servicer of a Matured
Vehicle relating to a 2011-B Lease pursuant to Section 2.06(f) of the Basic
Servicing Agreement, if (i) no Sales Proceeds Advance has been made, the
purchase price of such Matured Vehicle will equal the Securitization Value of
such 2011-B Lease as of the date of expiration and (ii) a Sales Proceeds Advance
has been made, (A) the purchase price will equal the amount of the Sales
Proceeds Advance, (B) no additional amounts need be remitted by the Servicer,
and (C) the Servicer shall be deemed to have been reimbursed for such Sales
Proceeds Advance.
(NALT 2011-B SUBI Servicing Supplement)

3



--------------------------------------------------------------------------------



 



          (e) If any 2011-B Lease and the related 2011-B Vehicle are reallocated
to the UTI, until such time thereafter, if ever, as such Lease and Leased
Vehicle are allocated to an Other SUBI, the Servicer shall indemnify, defend and
hold harmless the Related Beneficiaries, the Issuing Entity and the Titling
Trust from and against any and all loss or liability with respect to or
resulting from such 2011-B Lease or 2011-B Vehicle (including the reasonable
fees and expenses of counsel) except the Servicer shall not be liable for or
required to indemnify the Related Beneficiaries, the Issuing Entity and the
Titling Trust from and against any and all special, indirect, consequential or
punitive losses or liabilities.
          (f) If the Servicer permits a Lease Pull-Forward, all Pull-Forward
Payments due and payable by the Lessee under the Lease will be paid and
deposited in the SUBI Collection Account within the time period required for the
Servicer to deposit collections into the SUBI Collection Account; provided that,
if the Servicer waives the Pull-Forward Payment (or any portion thereof) payable
by the Lessee during any Collection Period, the Servicer will be required to
deposit the waived amount of the Pull-Forward Payment into the SUBI Collection
Account by the next Deposit Date related to such Collection Period.
     Section 8.03 Collections and Payment Date Advance Reimbursement.
          (a) The Servicer shall, with respect to SUBI Collections and amounts
in respect of the 2011-B SUBI Certificate, from time to time, determine the
respective amounts and recipients and:
     (i) during each Collection Period, in addition to the deposits required by
Section 2.07 of the Basic Servicing Agreement, deposit into the 2011-B SUBI
Collection Account all Repurchase Payments pursuant to Section 8.02(a) and
Section 8.02(b), and any Reallocation Payments pursuant to Section 8.02(c);
     (ii) on, or prior to each Deposit Date, deposit into the 2011-B SUBI
Collection Account all Advances, any Residual Value Surplus from the sale of a
Matured Vehicle for which the Servicer made a Sales Proceeds Advance and any Net
Auction Proceeds from the disposition of a Matured Vehicle at auction for which
the Servicer was reimbursed during the related Collection Period pursuant to
Section 8.06; and
     (iii) on each Payment Date, pursuant to the related Payment Date
Certificate, allocate Available Funds on deposit in the 2011-B SUBI Collection
Account with respect to the related Collection Period and instruct the Indenture
Trustee to make, no later than 11:00 a.m., New York City time, or such other
time as may be agreed to by the applicable parties, the following deposits and
distributions in the following amounts and order of priority:
     (A) to the Servicer the sum of outstanding (1) Sales Proceeds Advances
(x) in respect of 2011-B Vehicles that were sold during the related Collection
Period (other than a sale to the Servicer pursuant to Section 8.02(d)(ii)), and
(y) that have been outstanding as of the end of that Collection Period for at
least 90 days and (2) Monthly Payment Advances as to which the related Lessee
has made all or a portion of the advanced Monthly Payment or that
(NALT 2011-B SUBI Servicing Supplement)

4



--------------------------------------------------------------------------------



 



have been outstanding as of the end of the Collection Period for at least 90
days (collectively, the “Payment Date Advance Reimbursement”);
     (B) to or on behalf of the Servicer, the Servicing Fee in respect of the
related Collection Period, together with any unpaid Servicing Fees in respect of
one or more prior Collection Periods; and
     (C) to the Note Distribution Account, the Reserve Account and Certificate
Distribution Account, as applicable, such distributions in the amounts and order
of priority as set forth in Sections 8.04(a), 8.04(b) and 10.01 of the
Indenture.
          (b) Notwithstanding Section 2.07 of the Basic Servicing Agreement, the
Servicer shall remit into the SUBI Collection Account the amounts provided for
in such Section received during a Collection Period, by (subject to
Section 8.03(c)) the close of business on the second Business Day after
identification.
          (c) Notwithstanding Section 8.02(c) or 8.03(b) hereof, the Servicer
shall be permitted to retain the amounts provided for in such subsections
received during a Collection Period until the Business Day preceding the Payment
Date on which such amounts are required to be disbursed (or such other date as
provided in the Public ABS Transaction referred to below), for so long as no
Servicer Default has occurred and is continuing, and the following requirements
are met (collectively, the “Monthly Remittance Condition”):
     (i) (A) NMAC (or its successors pursuant to Section 5.03(b) of the Basic
Servicing Agreement) is the Servicer, and (B) NMAC’s short-term unsecured debt
obligations are rated at least “Prime-1” by Moody’s and “F-1” by Fitch (in each
case, so long as Moody’s or Fitch is a Rating Agency);
     (ii) the Servicer obtains a Servicer Letter of Credit or certain other
arrangements are made and the Rating Agency Condition is satisfied;
     (iii) the Servicer otherwise satisfies each Rating Agency’s requirements;
or
     (iv) if the Outstanding Amount of the Notes is reduced to zero and 100% of
the outstanding Trust Certificates are owned by the Trust, the Depositor, the
Servicer (so long as NMAC or an Affiliate is the Servicer) and their respective
Affiliates.
     Pending deposit into the 2011-B SUBI Collection Account, SUBI Collections
may be employed by the Servicer at its own risk and for its own benefit and
shall not be segregated from its own funds. Notwithstanding anything herein to
the contrary, if a subsequent Public ABS Transaction calls for changes in making
monthly deposits to the related collection account, then, if the Rating Agency
Condition is satisfied, the Servicer will no longer be bound by the Monthly
Remittance Condition hereunder, and will instead be subject to the conditions to
making monthly deposits as required by the subsequent Public ABS Transaction.
          (d) Notwithstanding Sections 2.07(a) and 2.11(a) of the Basic
Servicing Agreement, the Servicer shall use commercially reasonable efforts in
accordance with its
(NALT 2011-B SUBI Servicing Supplement)

5



--------------------------------------------------------------------------------



 



Customary Servicing Practices to (i) collect all payments required under each
Lease and (ii) cause each Lessee to make all payments required under its Lease,
accompanied by an invoice, payment coupon or electronic funds transfer notice
bearing the lease number to which such payment relates.
     Section 8.04 Net Deposits. Notwithstanding anything to the contrary
contained in this 2011-B Servicing Supplement, for so long as NMAC is the
Servicer, the Servicer shall be permitted to deposit into the 2011-B SUBI
Collection Account only the net amount distributable to the Issuing Entity, as
holder of the 2011-B SUBI Certificate on the related Deposit Date. The Servicer
shall, however, account to the Issuing Entity, the Titling Trustee, the Trust
Agent, the Indenture Trustee (or any successor to the duties of the Indenture
Trustee), the Owner Trustee and the Holders of the Securities as if all of the
deposits and distributions described herein were made individually.
     Section 8.05 Servicing Compensation.
          (a) As compensation for the performance of its obligations under the
Servicing Agreement, the Servicer shall be entitled to receive the Servicing
Fee.
          (b) The Servicer shall also be entitled to additional servicing
compensation with respect to the 2011-B SUBI Assets in the form of
Administrative Charges to the extent not required for the payment of insurance
premiums, taxes, or similar charges allocable to the 2011-B Leases; provided,
however, that the Servicer may in its sole discretion waive any Administrative
Charges, in whole or in part, in connection with any delinquent payments due on
a Lease.
     Section 8.06 Advances.
          (a) If during a Collection Period a Lessee makes a Lessee Partial
Monthly Payment, the Servicer shall make, by deposit into the 2011-B SUBI
Collection Account on the related Deposit Date, a Monthly Payment Advance,
unless such Advance is not required to be made pursuant to Section 8.06(c).
          (b) On each Deposit Date, the Servicer shall make, by deposit into the
2011-B SUBI Collection Account, Sales Proceeds Advances, unless such Advance is
not required to be made pursuant to Section 8.06(c). After the Servicer has made
a Sales Proceeds Advance with respect to a Matured Vehicle, the Issuing Entity
shall have no claim against or interest in such Matured Vehicle or any Net
Auction Proceeds resulting from the sale or other disposition thereof, except
with respect to any related Residual Value Surplus. If the Servicer shall sell
or otherwise dispose of a Matured Vehicle after having made a Sales Proceeds
Advance, the Issuing Entity may retain all of such Sales Proceeds Advance, and
the Servicer shall retain the related Net Auction Proceeds up to the
Securitization Value of the related 2011-B Lease, and shall deposit the Residual
Value Surplus, if any, into the 2011-B SUBI Collection Account. If the Net
Auction Proceeds are less than the Securitization Value of the related 2011-B
Lease, the Servicer may deduct the difference from SUBI Collections in respect
of one or more future Collection Periods and retain such amount as reimbursement
for the outstanding portion of the related Sales Proceeds Advance. If the
Servicer has not sold a Matured Vehicle within six calendar months
(NALT 2011-B SUBI Servicing Supplement)

6



--------------------------------------------------------------------------------



 



after it has made a Sales Proceeds Advance, it shall be reimbursed for such
Sales Proceeds Advance from the 2011-B SUBI Collection Account. Within six
months of receiving such reimbursement, if the related 2011-B Vehicle has not
been sold, the Servicer shall, if permitted by applicable law, cause such 2011-B
Vehicle to be sold at auction and shall remit the proceeds (less Disposition
Expenses and Liquidation Expenses) associated with such auction sale to the
2011-B SUBI Collection Account.
          (c) Notwithstanding anything to the contrary in the Servicing
Agreement, the Servicer shall be required to make an Advance only to the extent
that it determines that such Advance will be recoverable from future payments on
or in respect of the related 2011-B Lease or 2011-B Vehicle.
     Section 8.07 Third Party Claims. In addition to the requirements set forth
in Section 2.14 of the Basic Servicing Agreement, the Servicer shall immediately
notify the Depositor (in the event that NMAC is not acting as Servicer) and the
Indenture Trustee (or any successor to the duties of the Indenture Trustee) upon
learning of a claim or Lien of whatever kind of a third party that would
materially and adversely affect the interests of the Depositor or the Issuing
Entity with respect to the 2011-B SUBI Assets.
     Section 8.08 Contingent and Excess Liability Insurance Policy. So long as
any Securities are outstanding, the Servicer shall maintain and pay when due all
premiums with respect to, and the Servicer may not terminate or cause the
termination of, the Contingent and Excess Liability Insurance Policy unless
(i) a replacement Insurance Policy is obtained that provides coverage against
third party claims that may be raised against the Titling Trust, the Titling
Trustee on behalf of the Titling Trust or the Issuing Entity in an amount at
least equal to $1 million combined single limit per occurrence and excess
coverage of at least $15 million combined single limit each occurrence and in
the aggregate, without limit on the number of occurrences in any policy period
(which Insurance Policy may be a blanket Insurance Policy covering the Servicer
and one or more of its Affiliates) and (ii) each Rating Agency receives prior
written notice of such termination and any replacement insurance policy. The
obligations of the Servicer pursuant to this Section shall survive any
termination of the Servicer’s other obligations under the Servicing Agreement
until such time as claims can no longer be brought that would be covered by such
Insurance Policies, whether as a result of the expiration of relevant statutes
of limitations or otherwise. Notwithstanding the foregoing, the Servicer shall
only be required to maintain the Contingent and Excess Liability Insurance
Policy that is required to be maintained by the Servicer in the most recent
Public ABS Transaction; provided, that if no such Contingent and Excess
Liability Insurance Policy is required to be maintained in the most recent
Public ABS Transaction, then no such Contingent and Excess Liability Insurance
Policy shall be required hereunder.
(NALT 2011-B SUBI Servicing Supplement)

7



--------------------------------------------------------------------------------



 



     Section 8.09 Reporting by the Servicer; Delivery of Certain Documentation.
On the tenth calendar day of each month (or, if the 10th day is not a Business
Day, the next succeeding Business Day), the Servicer shall furnish to the
Titling Trustee and each Related Beneficiary a Settlement Statement,
substantially in the form as set forth in Exhibit A hereto for the immediately
preceding Collection Period.
     Section 8.10 Accountants’ Attestation. So long as the Depositor is filing
the attestation report with respect to the Issuing Entity under the Exchange
Act, on or before the last day of the third month after the end of each fiscal
year of the Servicer, beginning with June 30, 2012, the Servicer shall cause a
firm of independent certified public accountants to furnish an attestation
report to the Issuing Entity, Indenture Trustee and each Rating Agency as to the
Servicer’s Assessment Report of its compliance with the applicable servicing
criteria set forth under Item 1122 of Regulation AB during the Servicer’s
preceding fiscal year (or since the date of the issuance of the Notes in the
case of the first such statement), which shall be deemed furnished upon filing
such report with the Commission. The form of attestation report may be deleted
or replaced by any similar form using any standards that are now or in the
future in use by servicers of comparable assets or which otherwise comply with
any note, regulation, “no action” letter or similar guidelines promulgated by
the Commission.
     Section 8.11 Servicer’s Assessment Report; Annual Servicer’s Compliance
Statement; Officer’s Certificate; Administrative Agent Compensation.
          (a) The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and each of the Rating Agencies, which shall be deemed to be delivered
upon filing such report with the Commission, on or before the last day of the
third month after the end of each fiscal year of the Servicer, beginning with
June 30, 2012, a report assessing the Servicer’s compliance with the servicing
criteria set forth in the relevant SEC regulations for asset-backed securities
transactions, including Items 1122 and 1123 of Regulation AB, as of and for the
period ending the end of each fiscal year of the Issuing Entity (the “Servicer’s
Assessment Report”) and such Servicer’s Assessment Report will identify any
material instance of noncompliance, so long as the Depositor is filing the
Servicer’s Assessment Report with respect to the Issuing Entity under the
Exchange Act. The form of Servicer’s Assessment Report may be deleted or
replaced by any similar form using any standards that are now or in the future
in use by servicers of comparable assets or which otherwise comply with any
rule, regulation, “no action” letter or similar guidelines promulgated by the
Commission.
          (b) The Servicer shall also deliver to the Owner Trustee, the
Indenture Trustee and each of the Rating Agencies, on or before the last day of
the third month after the end of each fiscal year of the Servicer, beginning
with June 30, 2012, an Officer’s Certificate with respect to the prior fiscal
year of the Servicer ended such calendar year (or with respect to the initial
Officer’s Certificate, the period from the date of the initial issuance of the
Notes to March 31, 2012), stating that (i) a review of the activities of the
Servicer during the preceding 12-month (or shorter) period and of its
performance under this Agreement has been made under such officer’s supervision
and (ii) to the best of such officer’s knowledge, based on such review, the
Servicer has fulfilled all its obligations under this Agreement throughout such
twelve-month (or shorter) period in all material respects, or, if there has been
a failure to fulfill any such obligation, specifying each such failure known to
such officer and the nature and status thereof.
(NALT 2011-B SUBI Servicing Supplement)

8



--------------------------------------------------------------------------------



 



Copies of such statements, certificates and reports may be obtained by the
Noteholders or the Certificateholder by a request in writing addressed to the
Indenture Trustee or the Owner Trustee.
          (c) On or before the last day of the third month after the end of each
fiscal year of the Servicer, beginning with June 30, 2012, for as long as NMAC
continues to act as the Servicer, the Servicer shall deliver an Officer’s
Certificate substantially in the form of Exhibit B with respect to the Employee
Benefit Plans to each Rating Agency, the Owner Trustee and the Indenture
Trustee.
          (d) The Servicer shall pay the Administrative Agent an annual payment
of compensation in an amount to be agreed to between the Administrative Agent
and the Servicer pursuant to Section 1.04 of the Trust Administration Agreement.
     Section 8.12 Servicer Defaults; Termination of Servicer.
          (a) Each of the following acts or occurrences constitutes a “Servicer
Default” under the Servicing Agreement with respect to the 2011-B SUBIs:
     (i) the Servicer fails to deliver, or cause to be delivered, any required
payment to the Indenture Trustee for distribution to the Noteholders or to the
Owner Trustee for distribution to the Trust Certificateholders, which failure
continues for five Business Days after discovery of such failure by an officer
of the Servicer or receipt by the Servicer of written notice thereof from the
Indenture Trustee, or Noteholders or Trust Certificateholders, as applicable,
evidencing at least a Majority Interest in the applicable Securities (which for
this purpose includes Trust Certificates held by the Issuing Entity, the
Depositor, the Servicer (so long as NMAC or an Affiliate is the Servicer) and
their respective Affiliates), voting together as a single class;
     (ii) the Servicer fails to duly observe or perform in any material respect
any of its covenants or agreements in the Servicing Agreement not otherwise
covered in this Section 8.12(a), which failure materially and adversely affects
the rights of a Holder of the 2011-B SUBI Certificate, the Noteholders or Trust
Certificateholders, as applicable, and which continues unremedied for 60 days
(or for such longer period not in excess of 90 days as may be reasonably
necessary to remedy such failure; provided that (A) such failure is capable of
remedy within 90 days or less and (B) a Majority Interest in the applicable
Securities consents to such longer cure period) after receipt by the Servicer of
written notice thereof from the Indenture Trustee or the related holders
evidencing at least a Majority Interest in the applicable Securities or such
default becomes known to the Servicer;
     (iii) any representation, warranty, or statement of the Servicer made in
the Servicing Agreement, any other Basic Document to which the Servicer is a
party or by which it is bound or any certificate, report or other writing
delivered pursuant to the Servicing Agreement that proves to be incorrect in any
material respect when made, which failure materially and adversely affects the
rights of a Holder of the 2011-B SUBI Certificate or the holders of the Notes,
or the Trust Certificateholders, continues
(NALT 2011-B SUBI Servicing Supplement)

9



--------------------------------------------------------------------------------



 



unremedied for 60 days (or for such longer period not in excess of 90 days as
may be reasonably necessary to remedy such failure; provided that (A) such
failure is capable of remedy within 90 days or less and (B) a Majority Interest
in the applicable Securities consents to such longer cure period) after receipt
by the Servicer of written notice thereof from the Titling Trustee or the
related holders evidencing a Majority Interest in the applicable Securities, or
such default becomes known to the Servicer;
     (iv) (A) the existence of any Proceeding in, or the entry of a decree or
order for relief by, a court or regulatory authority having jurisdiction over
the Servicer in an involuntary case under the federal bankruptcy laws, as now or
hereafter in effect, (B) the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official with respect to the
Servicer or of any substantial part of its property or (C) the ordering of the
winding up or liquidation of the affairs of the Servicer, and in each case, the
continuance of any such Proceeding unstayed and in effect for a period of 90
consecutive days, or immediately upon entry of any decree or order; or
     (v) the Servicer (A) applies for or consents to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of all or a substantial part of its property, (B) is generally unable to pay
its debts as they become due, (C) makes a general assignment for the benefit of
creditors, (D) commences a voluntary case under the federal bankruptcy laws
(E) is adjudicated to be bankrupt or insolvent, (F) files a petition seeking to
take advantage of any other law providing for the relief of debtors, or
(G) takes any corporate action for the purpose of effecting any of the
foregoing, and in each case, the continuance of any such event remains unstayed
and in effect for a period of 90 consecutive days;
provided, however, that notwithstanding any other provision of the Servicing
Agreement, (i) for the purpose of determining what constitutes a Servicer
Default with respect to the 2011-B SUBI, the provisions contained in this
Section 8.12(a) shall replace in their entirety the provisions contained in
Section 4.01(a) of the Basic Servicing Agreement and (ii) any Servicer Default
with respect to the 2011-B SUBI shall not constitute a Servicing Default with
respect to any other Sub-Trust and any Servicing Default (as such term is
defined in the Basic Servicing Agreement) with respect to any other Sub-Trust
shall constitute a Servicer Default (as such term is defined in the Basic
Servicing Agreement) only with respect to such Sub-Trust and not with respect to
the 2011-B SUBI.
          (b) Upon the occurrence of any Servicer Default, the Servicer, in
addition to complying with the notice requirements of Section 4.01(b) of the
Basic Servicing Agreement (except that references therein to Registered Pledgees
shall mean each Registered Pledgee of the 2011-B SUBI Certificate), shall
provide to the Indenture Trustee and the Owner Trustee prompt notice of any (i)
Servicer Default or (ii) event or condition that, with the giving of notice or
the passage of time, or both, would become a Servicer Default, accompanied in
each case by a description of the nature of the default and the Servicer’s
efforts to remedy the same.
          (c) In addition to the provisions of Section 4.01(c) of the Basic
Servicing Agreement, if a Servicer Default shall have occurred and is continuing
with respect to the 2011-B SUBI, the Titling Trustee, on behalf of the Titling
Trust, shall, at the direction of the Required
(NALT 2011-B SUBI Servicing Supplement)

10



--------------------------------------------------------------------------------



 



Related Holders, by notice given to the Servicer, the Administrative Agent (and
the Administrative Agent will provide each Rating Agency with notice thereof
pursuant to Section 1.02(k) of the Trust Administration Agreement), the Related
Beneficiary and the holders of the Rated Securities affected by that Servicer
Default, and such notice will terminate the rights and obligations of the
Servicer under this 2011-B Servicing Supplement in accordance with such Section.
In the event that the Servicer is removed as servicer with respect to servicing
the 2011-B SUBI Assets, subject to the consent of the Titling Trustee, the
Required Related Holders shall appoint a successor Servicer. The successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Titling Trustee. Such successor Servicer shall be approved by
the Titling Trustee, such approval not to be unreasonably withheld.
Notwithstanding the provisions of Section 4.01(e) of the Basic Servicing
Agreement, with respect to any Servicer Default related to the 2011-B SUBI
Assets, the Titling Trustee, acting on the direction of the Required Related
Holders, may waive any default of the Servicer in the performance of its
obligations under the Servicing Agreement and its consequences with respect to
the 2011-B SUBI and, upon any such waiver, such default shall cease to exist and
any Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of the Servicing Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereto. For purposes
of this Section, so long as the Lien of the Indenture is in place, the Required
Related Holders shall be deemed to be the Indenture Trustee (as Registered
Pledgee of the 2011-B SUBI Certificate), acting at the direction of the Required
Percentage of the Noteholders and thereafter, the Owner Trustee, acting at the
direction of the Required Percentage of the Trust Certificateholders (which for
this purpose shall include Trust Certificates owned by the Issuing Entity, the
Depositor, the Servicer (so long as NMAC or an Affiliate is the Servicer) and
any of their respective Affiliates) until the Certificate Balance has been
reduced to zero.
          (d) If the Servicer is removed with respect to servicing the 2011-B
SUBI Assets, the Servicer shall be entitled to reimbursement for any outstanding
Advances made pursuant to this 2011-B Servicing Supplement, to the extent of the
funds available therefor with respect to all Advances made by the Servicer.
     Section 8.13 Servicer Representations and Warranties. Effective as of the
date hereof, the Servicer hereby reaffirms the representations and warranties
set forth in Section 2.06(a) and Section 5.01 of the Basic Servicing Agreement,
except that references to “this Agreement” shall be deemed to refer to the
Servicing Agreement, as such term is defined herein.
     Section 8.14 Compliance with Regulation AB. The Servicer agrees to perform
all duties and obligations applicable to or required of the Issuing Entity set
forth in Schedule A attached hereto and made a part hereof in all respects and
makes the representations and warranties therein applicable to it.
     Section 8.15 Currency Swap Agreement. Pursuant to the Trust Agreement, the
Issuing Entity may, from time to time, as directed by the Certificateholders by
means of notice to the Administrative Agent, enter into a Currency Swap
Agreement with a Currency Swap Counterparty to swap amounts payable to Trust
Certificateholders from U.S. dollars to Japanese yen; provided, that (1) at the
time the Issuing Entity enters into the Currency Swap Agreement, the Rating
Agency Condition shall have been satisfied, and (2) any payments to the Currency
(NALT 2011-B SUBI Servicing Supplement)

11



--------------------------------------------------------------------------------



 



Swap Counterparty (including termination payments) are payable only from amounts
that are otherwise payable to the Trust Certificateholders. Any payments
received by the Issuing Entity from the Currency Swap Counterparty under a
Currency Swap Agreement shall not be deposited in the Collection Account and
shall be paid by the Indenture Trustee directly to or to the order of the Trust
Certificateholders on the related Payment Date. In connection with executing any
such Currency Swap Agreement, the Issuing Entity, Indenture Trustee, Owner
Trustee, Seller and Servicer will enter into an amendment to this Sale and
Servicing Agreement, subject to Section 9.03, in a form approved by the Trust
Certificateholders, that will specify the creation of any necessary accounts and
modifications of any provisions hereof to the extent necessary or appropriate to
effectuate the intention of such Currency Swap Agreement.
     Section 8.16 Possession of Lease Documents. Notwithstanding anything to the
contrary in Section 2.03 of the Basic Servicing Agreement, the Servicer or its
designee may hold the Lease Documents at locations in the continental United
States. The Servicer will furnish to the Administrative Agent, as soon as
practicable after receiving a request therefor, a list of all locations where
Lease Documents are kept.
ARTICLE NINE
MISCELLANEOUS
     Section 9.01 Termination of Servicing Supplement. This 2011-B Servicing
Supplement shall terminate upon the earlier to occur of (i) the termination of
the 2011-B SUBI or (ii) with respect to the Servicer, but not as to the
applicable successor Servicer, the resignation or removal of the Servicer with
respect to the 2011-B SUBI in accordance with the terms of the Servicing
Agreement. Any such termination hereunder shall effect a termination only with
respect to the 2011-B SUBI Assets and not as to Trust Assets allocated to any
other Sub-Trust, and shall not effect a termination of the Basic Servicing
Agreement or any other supplement to the Basic Servicing Agreement.
     Section 9.02 Governing Law. This 2011-B Servicing Supplement shall be
governed by and construed in accordance with the internal laws of the State of
California, without regard to any otherwise applicable principles of conflict of
laws.
     Section 9.03 Amendment.
          (a) Notwithstanding any provision of the Basic Servicing Agreement,
the Basic Servicing Agreement, as supplemented by this 2011-B Servicing
Supplement, to the extent that it relates solely to the 2011-B SUBI and the
2011-B SUBI Assets, may be amended in accordance with this Section 9.03.
          (b) Any term or provision of this 2011-B Servicing Supplement may be
amended by the parties hereto, without the consent of any other Person; provided
that (i) either (A) any amendment that materially and adversely affects the
interests of the Noteholders shall require the consent of Noteholders evidencing
not less than a Majority Interest of the Notes voting together as a single class
or (B) such amendment shall not, as evidenced by an Officer’s Certificate of the
Servicer delivered to the Indenture Trustee, materially and adversely affect the
(NALT 2011-B SUBI Servicing Supplement)

12



--------------------------------------------------------------------------------



 



interests of the Noteholders, and (ii) any amendment that materially adversely
affects the interests of the Trust Certificateholder, Titling Trustee, the
Delaware Trustee, the Indenture Trustee or the Owner Trustee shall require the
prior written consent of the Persons whose interests are adversely affected;
provided, further that an opinion of counsel is delivered to the Titling Trustee
to the effect that after such amendment, for federal income tax purposes, the
Titling Trust will not be treated as an association (or a publicly traded
partnership) taxable as a corporation and Notes will properly be characterized
as indebtedness that is secured by the assets of the Issuing Entity. An
amendment shall be deemed not to materially and adversely affect the interests
of the Noteholders if the Rating Agency Condition is satisfied with respect to
such amendment and the Officer’s Certificate described in the preceding sentence
is provided to the Indenture Trustee. The consent of the Trust
Certificateholder, the Delaware Trustee or the Owner Trustee shall be deemed to
have been given if the Servicer does not receive a written objection from such
Person within 10 Business Days after a written request for such consent shall
have been given. The Titling Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment that affects the Titling
Trustee’s or the Indenture Trustee’s own rights, duties, liabilities or
immunities under this Agreement or otherwise.
          (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note or
(ii) reduce the Outstanding Amount, the Holders of which are required to consent
to any matter without the consent of the Holders of at least a Majority Interest
of the Notes which were required to consent to such matter before giving effect
to such.
          (d) Notwithstanding anything herein to the contrary, any term or
provision of this 2011-B Servicing Supplement may be amended by the parties
hereto without the consent of any of the Noteholders or any other Person to add,
modify or eliminate any provisions as may be necessary or advisable in order to
comply with or obtain more favorable treatment under or with respect to any law
or regulation or any accounting rule or principle (whether now or in the future
in effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied and the Officer’s Certificate described in
Section 9.03(b)(i)(B) is delivered to the Indenture Trustee.
          (e) It shall not be necessary for the consent of any Person pursuant
to this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
          (f) Prior to the execution of any amendment to this 2011-B SUBI
Servicing Supplement, the Servicer shall provide each Rating Agency, the Trust
Certificateholder, the Depositor, the Owner Trustee and the Indenture Trustee
with written notice of the substance of such amendment. No later than 10
Business Days after the execution of any amendment to this 2011-B SUBI Servicing
Supplement, the Servicer shall furnish a copy of such amendment to each Rating
Agency, the Trust Certificateholder, Titling Trustee, the Delaware Trustee, the
Indenture Trustee and the Owner Trustee.
          (g) None of U.S. Bank, as trustee of NILT Trust and as Trust Agent,
NILT, Inc., nor the Indenture Trustee shall be under any obligation to ascertain
whether a Rating
(NALT 2011-B SUBI Servicing Supplement)

13



--------------------------------------------------------------------------------



 



Agency Condition has been satisfied with respect to any amendment. When the
Rating Agency Condition is satisfied with respect to such amendment, the
Servicer shall deliver to a Responsible Officer of U.S. Bank, NILT, Inc. and the
Indenture Trustee an Officer’s Certificate to that effect, and U.S. Bank. NILT,
Inc. and the Indenture Trustee may conclusively rely upon the Officer’s
Certificate from the Servicer that a Rating Agency Condition has been satisfied
with respect to such amendment.
     Section 9.04 Relationship of this 2011-B Servicing Supplement to Other
Trust Documents. Unless the context otherwise requires, this 2011-B Servicing
Supplement and the other Trust Documents shall be interpreted so as to give full
effect to all provisions hereof and thereof. In the event of any actual conflict
between the provisions of this 2011-B Servicing Supplement and (i) the Titling
Trust Agreement, with respect to the servicing of any Trust Assets, the
provisions of this 2011-B Servicing Supplement shall prevail and (ii) the Basic
Servicing Agreement, the provisions of this 2011-B Servicing Supplement shall
control.
     Section 9.05 Binding Effect. The provisions of this 2011-B Servicing
Supplement shall be binding upon and inure to the benefit of the parties hereto
and their permitted successors and assigns, and all such provisions shall inure
to the benefit of the Owner Trustee on behalf of the Issuing Entity.
     Section 9.06 Table of Contents and Headings. The Table of Contents and
Article and Section headings herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof.
     Section 9.07 Counterparts. This 2011-B Servicing Supplement may be executed
in any number of counterparts, each of which so executed and delivered shall be
deemed to be an original, but all of which counterparts shall together
constitute but one and the same instrument.
     Section 9.08 Further Assurances. Each party will do such acts, and execute
and deliver to any other party such additional documents or instruments, as may
be reasonably requested in order to effect the purposes of this 2011-B Servicing
Supplement and to better assure and confirm unto the requesting party its
rights, powers, and remedies hereunder.
     Section 9.09 Third-Party Beneficiaries. The Issuing Entity, each Holder of
the 2011-B SUBI, each Related Beneficiary, and each Registered Pledgee shall be
third-party beneficiaries of the Servicing Agreement. Except as otherwise
provided in the Servicing Agreement, no other Person shall have any rights
hereunder. For purposes of the Servicing Agreement, this Section replaces
Section 6.12 of the Basic Servicing Agreement in its entirety.
     Section 9.10 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power,
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege. The rights, remedies, powers, and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers, and
privileges provided at law, in equity or otherwise.
(NALT 2011-B SUBI Servicing Supplement)

14



--------------------------------------------------------------------------------



 



     Section 9.11 No Petition. Each of the parties hereto, by entering into this
2011-B Servicing Supplement, in addition to provisions of Section 6.14 of the
Basic Servicing Agreement, hereby covenants and agrees that prior to the date
that is one year and one day after the date upon which all obligations under
each Securitized Financing have been paid in full, it will not institute
against, or join any other Person in instituting against the Grantor, the
Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any other
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law. This Section shall survive the
complete or partial termination of this 2011-B Servicing Supplement and the
complete or partial resignation or removal of the Servicer under the SUBI Trust
Agreement, the Basic Servicing Agreement or this 2011-B Servicing Supplement.
     Section 9.12 No Recourse.
          (a) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by U.S. Bank, not individually or
personally, but solely as trustee of NILT Trust, in the exercise of the powers
and authority conferred and vested in it, (ii) each of the representations,
undertakings, and agreements herein made on the part of NILT Trust, is made and
intended not as personal representations, undertakings, and agreements by U.S.
Bank, but is made and intended for the purpose of binding only NILT Trust,
(iii) nothing herein contained shall be construed as creating any liability on
U.S. Bank, individually or personally, to perform any covenant, either expressed
or implied, contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any Person claiming by, through or under the
parties hereto, and (iv) under no circumstances shall U.S. Bank be personally
liable for the payment of any indebtedness or expenses of NILT Trust under this
Agreement or any other related documents.
          (b) It is expressly understood and agreed by the parties hereto that
(i) this Agreement is executed and delivered by NILT, Inc., not individually or
personally, but solely as Titling Trustee of Nissan-Infiniti LT, in the exercise
of the powers and authority conferred and vested in it, (ii) each of the
representations, undertakings, and agreements herein made on the part of
Nissan-Infiniti LT, is made and intended not as personal representations,
undertakings, and agreements by NILT, Inc., but is made and intended for the
purpose of binding only Nissan-Infiniti LT, (iii) nothing herein contained shall
be construed as creating any liability on NILT, Inc., individually or
personally, to perform any covenant, either expressed or implied, contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, and
(iv) under no circumstances shall NILT, Inc. be personally liable for the
payment of any indebtedness or expenses of Nissan-Infiniti LT under this
Agreement or any other related documents.
     Section 9.13 Notices. The notice provisions of Section 6.05 of the Basic
Servicing Agreement shall apply equally to this 2011-B Servicing Supplement. A
copy of each notice or other writing required to be delivered to the Servicer
pursuant to the Servicing Agreement also shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand or, in the case of mail, email (if an email address
is provided) or facsimile notice, when actually received by the intended
recipient, addressed to the party to be notified, and sent to (i) the Owner
Trustee at Wilmington Trust, National Association,
(NALT 2011-B SUBI Servicing Supplement)

15



--------------------------------------------------------------------------------



 



Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890
(telecopier no. (302) 651-8882), Attention: Corporate Trust Administration;
(ii) the Servicer at One Nissan Way, Franklin, Tennessee 37067 (telecopier no.
(615) 725-8530) (email: mike.robinson@nissan-usa.com and
matt.zimmerman@nissan-usa.com), Attention: Treasurer; (iii) the Trust Agent at
190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603, Attention: NILT,
Inc. (telecopier no. (312) 332-7996) (email: patricia.child@usbank.com); or
(iv) at such other address as shall be designated by any of the foregoing in
written notice to the other parties hereto; provided, however, any demand,
notice or communication to be delivered pursuant to the Servicing Agreement to
any Rating Agency shall be deemed to be delivered if a copy of such demand,
notice or communication has been posted on any web site maintained by NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).
[Signature Pages to Follow]
(NALT 2011-B SUBI Servicing Supplement)

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this 2011-B Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.

            NISSAN-INFINITI LT,
as Titling Trust
      By:   NILT, INC.,         as Titling Trustee   

                  By:   /s/ Patricia M. Child         Name:   Patricia M. Child
      Title:   President  

            NILT TRUST,
as Grantor and UTI Beneficiary
      By:   U.S. BANK NATIONAL ASSOCIATION,         as Trustee   

                  By:   /s/ Patricia M. Child         Name:   Patricia M. Child 
      Title:   Vice President  

            NISSAN MOTOR ACCEPTANCE
CORPORATION, as Servicer
      By:   /s/ Steven R. Lambert       Name:   Steven R. Lambert       Title:  
President    

(NALT 2011-B SUBI Servicing Supplement)

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF SETTLEMENT STATEMENT
(See Attached)
(NALT 2011-B SUBI Servicing Supplement)

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ANNUAL ERISA CERTIFICATION
(As required to be delivered on or before June 30 of each
calendar year beginning with June 30, 2012, pursuant to
Section 8.11 of the 2011-B Servicing Supplement)
NISSAN MOTOR ACCEPTANCE CORPORATION
 

NISSAN AUTO LEASE TRUST 2011-B


 
     The undersigned, duly authorized representative of Nissan Motor Acceptance
Corporation (“NMAC”), as Servicer, pursuant to the 2011-B SUBI Servicing
Supplement to the Basic Servicing Agreement dated as of September 28, 2011 (as
amended and supplemented, or otherwise modified and in effect from time to time,
the “2011-B Servicing Supplement”), by and among NISSAN-INFINITI LT, NMAC, as
Servicer, and NILT TRUST, does hereby certify that:
     1. The undersigned is an Authorized Officer of NMAC.
     2. As of the end of NMAC’s preceding fiscal year, with respect to Employee
Benefit Plans:
(a) [Employee Benefit Plan assets exceed the present value of accrued
benefits][The present value of the accrued benefits exceeds plan assets] under
each of the Employee Benefit Plans as of the close of the most recent Employee
Benefit Plan year, as required to be reported in the financial statements for
such Employee Benefit Plan filed with the most recent Form 5500 for such
Employee Benefit Plan (the “Most Recent Plan Financial Statements”).
[Select from the following statements]
(b) [Neither NMAC nor any of its ERISA Affiliates (i) anticipates that the value
of the assets of any Employee Benefit Plan it maintains would not be sufficient
to cover any Funding Target; or (ii) is contemplating benefit improvements with
respect to any Employee Benefit Plan then maintained by any such entity or the
establishment of any new Employee Benefit Plan, either of which would cause any
such entity to maintain a Employee Benefit Plan with a Funding Target in excess
of plan assets. The term “Funding Target” has the meaning set forth in section
430(d) of the Internal Revenue Code.][Describe any failure of the certifications
in clauses (i) and (ii) to be true.]
(NALT 2011-B SUBI Servicing Supplement)

B-1



--------------------------------------------------------------------------------



 



(c) [If all of the Employee Benefit Plans (other than a multiemployer Employee
Benefit Plan) were terminated (disregarding any Employee Benefit Plans with
surpluses), the unfunded liabilities at such date with respect to such Employee
Benefit Plans, their participants or beneficiaries, and the Pension Benefit
Guaranty Corporation, would not have exceeded [5%] of the consolidated net worth
of Nissan Motor Co., Ltd. or [25%] of the consolidated net worth of Nissan North
America, Inc. at such date.]
(d) [There are no unpaid minimum required contributions with respect to any
Employee Benefit Plan as disclosed on the Most Recent Plan Financial
Statements.]
(e) [Describe any facts that would cause the statements in clauses (b), (c) or
(d) to be incorrect.]
     Capitalized terms used but not defined herein are used as defined in the
2011-B Servicing Supplement, and if not defined therein, as defined in the
Agreement of Definitions, dated as of September 28, 2011, among Nissan Auto
Lease Trust 2011-B, NILT Trust, as grantor and UTI beneficiary, Nissan-Infiniti
LT, as the titling trust, NMAC, in its individual capacity, as Servicer and as
administrative agent, Nissan Auto Leasing LLC II, NILT, Inc., as the titling
trustee, Wilmington Trust, National Association, as owner trustee, Wilmington
Trust Company, as Delaware trustee, U.S. Bank, as trust agent, and U.S. Bank, as
indenture trustee.
(NALT 2011-B SUBI Servicing Supplement)

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this
Certificate this ____ day of _________.

                  By:           Name:           Title:      

(NALT 2011-B SUBI Servicing Supplement)

B-3



--------------------------------------------------------------------------------



 



         

SCHEDULE A
REGULATION AB REPRESENTATIONS, WARRANTIES AND COVENANTS
PART I
DEFINED TERMS
     Section 1.01. As used in this Schedule A, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined); unless otherwise defined
herein, terms used in this Schedule A that are defined in the Agreement to which
this Schedule A is attached shall have the same meanings herein as in the
Agreement:
     “Commission”: The United States Securities and Exchange Commission.
     “Regulation AB”: Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as has been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.
     “Securities Act”: The Securities Act of 1933, as amended.
PART II
COMPLIANCE WITH REGULATION AB
     Section 2.01. Intent of the Parties; Reasonableness.
     Each of the Issuing Entity, the Indenture Trustee, the NILT Trust, NILT and
the Servicer acknowledges and agrees that the purpose of Part II of this
Schedule A is to facilitate compliance by the Issuing Entity and the Servicer
with the provisions of Regulation AB and related rules and regulations of the
Commission.
     Each of the Issuing Entity, the Indenture Trustee, the NILT Trust, NILT and
the Servicer acknowledge that their respective obligations hereunder may be
supplemented and modified as reasonably necessary to be consistent with any
amendments, interpretive advice or guidance, convention or consensus among
active participants in the asset-backed securities markets, in respect of the
requirements of Regulation AB. In addition, each of the Issuing Entity, the
Indenture Trustee, the NILT Trust, NILT and the Servicer shall comply with
reasonable requests made by the Issuing Entity for delivery of additional or
different information as the Issuing Entity may determine in good faith is
necessary to comply with the provisions of Regulation AB, provided that such
information is available to such party without unreasonable effort or expense
and within such timeframe as may be reasonably requested.
(NALT 2011-B SUBI Servicing Supplement)

